In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-21-00276-CR


                         MATTHEW LEE FLOWERS, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 31st District Court
                                    Lipscomb County, Texas
                  Trial Court No. 1296, Honorable Steven R. Emmert, Presiding

                                          July 26, 2022
                               MEMORANDUM OPINION
                       Before QUINN, C.J., and PARKER and DOSS, JJ.


       Following a plea of not guilty, appellant, Matthew Lee Flowers, was convicted by

a jury of indecency with a child,1 a lesser-included offense of continuous sexual abuse of

a child.2 The jury assessed punishment at twenty years’ confinement and a $10,000 fine.



        1 TEX. PENAL CODE ANN. § 21.11(a)(1). The offense is a second-degree felony punishable by two

to twenty years’ confinement and a fine up to $10,000. Id. § 12.33(a).
       2TEX. PENAL CODE ANN. § 21.02(b). The offense is a first-degree felony with a special range of
punishment between twenty-five and ninety-nine years’ confinement. Id. § 21.02(h).
By a sole issue, he contends his constitutional right to a speedy trial was violated. The

State did not favor us with a brief. We affirm.

       Background

       On July 26, 2018, the State indicted appellant for continuous sexual abuse of a

child younger than fourteen years of age.3 His arrest occurred on August 17, 2018, and

ten days later, the trial court appointed him his first of five different counsel. The last of

the five moved, in February of 2021, for a speedy trial on appellant’s behalf. By then, the

latter had been incarcerated for almost thirty-one months, eighteen of which preceded the

implementation of COVID-19 pandemic protocols.4

       The trial court granted the motion and set the matter for trial on April 5, 2021. Due

to the trial court’s schedule and renovations at the Lipscomb County Courthouse, the date

was reset several times. That led to appellant renewing his request for a speedy trial on

July 19, 2021.        The trial court granted it, as well, and ultimately convened trial on

November 8, 2021. It resulted in his conviction by a jury for the lesser offense of

indecency with a child.

       Analysis

       The Sixth Amendment to the United States Constitution guarantees an accused in

a criminal prosecution the right to a speedy trial. U.S. CONST. amend VI; State v. Lopez,

631 S.W.3d 107, 113 (Tex. Crim. App. 2021).                    Article 1, section 10 of the Texas

Constitution provides the same guarantee. TEX. CONST. art. 1, § 10. A speedy trial


       3   Appellant was accused of sexually assaulting his then thirteen-year-old daughter.

       4See First Emergency Order Regarding the Covid-19 State of Disaster, 596 S.W.3d 265 (Tex.
2020). On May 25, 2022, the Supreme Court issued its fifty-first emergency order. See Fifty-First
Emergency Order Regarding the Covid-19 State of Disaster, No. 22-9036, 2022 Tex. App. LEXIS 441 (Tex.
2022).
                                                     2
protects three interests of the defendant. They are freedom from oppressive pretrial

incarceration, mitigation of the anxiety and concern accompanying public accusation, and

avoidance of impairment to the accused’s defense. Cantu v. State, 253 S.W.3d 273, 280

(Tex. Crim. App. 2008).

       To determine whether the right has been denied an accused, the reviewing court

balances various factors described in Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182,

33 L. Ed. 2d 101 (1972). See Hopper v. State, 520 S.W.3d 915, 922–23 (Tex. Crim. App.

2017). Those include the (1) length of the delay, (2) reasons for the delay, (3) time at

which the accused asserted the right, and (4) prejudice, if any, suffered by the defendant

due to the delay. Id.; Johnson v. State, 954 S.W.2d 770, 771 (Tex. Crim. App. 1997).

       The “triggering mechanism” mandating consideration of the factors is the answer

to the question of whether the delay is unreasonable. Cantu, 253 S.W.3d at 281. That

is, unless the court initially finds the delay unreasonable, the analysis ends. There is no

set time that equates unreasonableness, however. Id. Yet, should the delay be initially

found unreasonable, courts then weigh the strength of each factor in light of “the conduct

of both the prosecution and the defendant.” See id. (citing Zamorano v. State, 84 S.W.3d

643, 648 (Tex. Crim. App. 2002) (en banc)). No one factor is determinative, however. Id.

Instead, the four and any other pertinent circumstances are considered together. Id.

       We review a claim of a violation of the right to a speedy trial under a bifurcated

standard. State v. Krizan-Wilson, 354 S.W.3d 808, 815 (Tex. Crim. App. 2011). Under

it, almost total deference is afforded the trial court’s findings of historical facts; so too do

we draw reasonable inferences from those facts necessary to support the findings. But

we review de novo the application of the law to the facts. Gonzales v. State, 435 S.W.3d


                                               3
801, 808–09 (Tex. Crim. App. 2014); Ex parte Sheffield, 611 S.W.3d 630, 634 (Tex.

App.—Amarillo 2020, pet. granted).

       First, some authority has viewed a delay approaching one year as sufficient to

warrant the consideration of all the Barker factors. See, e.g., Dragoo v. State, 96 S.W.3d

308, 314 (Tex. Crim. App. 2003) (citing Doggett v. United States, 505 U.S. 647, 651–52,

120 L. Ed. 2d 520, 112 S. Ct. 2686 (1992)). More than a year lapsed between arrest and

trial, at bar. So, we turn to the remaining Barker factors.

       Second, appellant had five different attorneys appointed to represent him. The

first left because appellant filed a grievance against him with the State Bar. Three others

were appointed over time, but they too were allowed to withdraw. Only the last of his

appointed counsel sought a speedy trial on his behalf.        That request was made in

February of 2021, or some 2.5 years after his initial incarceration. We are not told why it

was not made sooner. This is influential because a defendant has the responsibility to

assert his right to a speedy trial. State v. Estrada, No. 10-16-00062-CR, 2016 Tex. App.

LEXIS 7693, at *6 (Tex. App.—Waco July 20, 2016, no pet.) (mem. op., not designated

for publication) (citing Cantu, 253 S.W.3d at 283). The absence of a timely assertion

indicates both that he did not actually want such a trial and was not prejudiced by the

delay in receiving one. Dragoo, 96 S.W.3d at 314.

       Third, when the assertion came, it fell in the midst of the COVID-19 pandemic and

the declaration of disaster. With them came numerous emergency orders from our

Supreme Court impeding a trial court’s ability to conduct trials. Though it does not

supersede constitutional mandate, a “declaration of a state of disaster may [and did]

impact the judiciary and its disposition of cases pending before it.” Ex parte Sheffield,


                                             4
611 S.W.3d at 635. Effort to remove court proceedings from the tar pit created by COVID-

19 ensued. Nevertheless, and fourthly, another obstacle arose here.

       It concerned the renovations of the local courthouse. Their nature prevented

convening of trials at the locale. By then, appellant had begun seeking a speedy trial. In

effort to acquiesce, the trial court offered to hold one in a neighboring county within the

trial court’s district. Appellant rejected that offer despite his purported desire for a trial.

That left the trial court with little option other than to wait until completion of the

renovations.

       Fifth, trial began in November of 2021.             Admittedly, appellant remained

incarcerated during the over three-year period between his arrest and trial. Furthermore,

unsuccessful effort to secure his release from jail by reducing his $500,000 bond was

made. Being denied one’s liberty for that amount of time cannot be ignored. Yet, he cited

us to no evidence illustrating the extent of any impact being incarcerated had upon his

body or mind. Nor did he cite us to evidence suggesting that it impeded his ability to

present a defense to the criminal accusation levied against him. There was no mention

of beneficial testimony or evidence being lost or memories fading. Moreover, the crime

for which the jury convicted him was not that for which the State indicted him. Though he

was indicted for the first-degree felony of continuous sexual abuse of a child, jurors

instead convicted him of the lesser second-degree felony offense of indecency with a

child. The twenty-year sentence levied for the second-degree felony fell far short of the

ninety-nine years he risked if convicted of the original charge.

       No doubt, there were delays. Yet, they were not attributable to the State, given its

continual declaration of ready. Circumstances beyond its control—and, at times, that of


                                              5
the trial court—intervened.     Moreover, appellant eschewed at least one alternative

proffered by the trial court in effort to grant appellant’s request. And, given the outcome

of the trial and missing evidence of prejudice upon his ability to defend himself, our

balancing the circumstances leads us to conclude that appellant’s right to a speedy trial

was not denied him. See Lemons v. State, No. 10-21-00136-CR, 2022 Tex. App. LEXIS

2781, at *11–12 (Tex. App.—Waco Apr. 27, 2022, no pet.) (mem. op., not designated for

publication) (finding that delays were due to pandemic and that appellant failed to identify

any prejudice he experienced from delay). Consequently, we overrule his sole issue and

affirm the trial court’s judgment.



                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




                                             6